DETAILED ACTION
 	Claims 1-20 are pending. This is in response to an application filed on November 19, 2020 which is a Continuation of 15/637762 filed on June 29, 2017 which is granted under Patent No. 10,860,729.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 5 and 18 are grammatically incorrect because they both are having a comma at the end of the claims. Corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,860,729. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite similar features:
Claim 1					Claim 9 of Patent  10,860,729
    receive, from a client device, a request to access a document associated with a link; and responsive to receiving the request to access the document associated with the link: 










   cause display, on the client device, the document concurrently with a chat panel associated with the document responsive to the link having a first permission, wherein the chat panel includes at least one of messages from users associated with the document or edits made to the document; and 










    cause display, on the client device, the document while concealing the chat panel responsive to the link having a second permission different from the first permission.
associate a first link with a first permission such that the first permission is embedded in the first link, wherein the first link corresponds to a document stored on a cloud database and wherein first link is configured to be shared among a first plurality of client devices and to grant permission to any client device from among the first plurality of client devices accessing the document via the first link to interact with the document while the document is stored on the cloud database in accordance with the first permission; 
…

associate a comment to the document received from a first client device that accessed the document using the first link, wherein the comment is provided by the first client device from a chat panel; 
determine, responsive to receiving a request to access the document from a second client device, a visibility status of the comment based on the second client device being one of the first plurality of client devices or one of the second plurality of client devices, wherein the visibility status comprises displaying the comment when the second client device is one of the first plurality of client devices that accesses the document using the first link, and 

    wherein the visibility status comprises concealing the comment when the second client device is one of the second plurality of client devices that accesses the document using the second link; and apply the visibility status of the comment when providing the second client device access to the document.


 	Claims 2-6 are rejected as being dependent to claim 1.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,860,729 for the same reasoning above.
	Claims 8-13 are rejected as being dependent to claim 7.
 	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,860,729 for the same reasoning above.
	Claims 15-20 are rejected as being dependent to claim 14.
 	This is an anticipatory rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PG Pub 20180006982 (hereinafter Costello)	
 	Regarding claim 1, Costello discloses a system, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
 	receive, from a client device, a request to access a document associated with a link; and responsive to receiving the request to access the document associated with the link: cause display, on the client device, the document concurrently with a chat panel associated with the document responsive to the link having a first permission ((Figs. 2-3 and par. [0023]-[0033] and [0046] disclose a chat room with the moderator can grant rights to a user to view a link(s) of encrypted file(s) or messages or both), wherein the chat panel includes at least one of messages from users associated with the document or edits made to the document; and cause display, on the client device, the document while concealing the chat panel responsive to the link having a second permission different from the first permission (par. [0033]-[0046] disclose “…one member of a chat room may not be able to see messages and or content from one or more other members of the chat room. For example, a group of employees may be prevented from seeing messages and content posted by supervisors and managers”). 

 	Regarding claim 2, Costello discloses wherein the chat panel is a first chat panel, and wherein the processor is further configured to cause concurrent display, on the client device, of the document and a plurality of chat panels associated with the document responsive to the link having a third permission different from the first and second permissions, wherein the plurality of chat panels includes the first chat panel (Fig. 1, par. [0009] disclose plurality of chat rooms, each having their own access control. Figs. 1-3 illustrate the Iceberg chat room with chat screen area 120).  

 	Regarding claim 3, Costello discloses wherein the processor is further configured to: receive, from a user, a comment to the document via the chat panel; and store the comment in a database (par. [0045] discloses a server storing all contents of a chat room. Also, note that the moderator can send a message (e.g. comment) when posting a document).  

 	Regarding claim 5, Costello discloses wherein the processor is further configured to grant rights to edit the document responsive to the link having the first permission (see citation presented in claim 1 rejection for each file shown in the chat room can be assigned to different access right per user).  

 	Regarding claim 6, Costello discloses wherein the processor is further configured to: receive, from a user, an edit to the document; and store the edit in a database (par. [0034]-[0036] discloses some user is allowed to download a file (storing file on their local machine (e.g. database) and he/she can edit the file if the right is granted by the moderator).  

	Regarding claims 7-9 and 18-19, the claims are rejected in views of claims 1-3 and 5-6 rejections.

 	Regarding claims 14-16 and 11-12, the claims are rejected in views of claims 1-3 and 5-6 rejections.

 	Regarding claims 13 and 20, Costello discloses receiving a request to convert the permission of the link from the first permission to the second permission or from the second permission to the first permission (par. [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10 and 17are rejected under 35 U.S.C. 103 as being unpatentable over Costello in view of PG Pub 20130246901 (hereinafter Massand)
 	Regarding claim 4, Costello does not disclose wherein the processor is further configured to generate a notification in response to receiving the comment.  Massand discloses when a document is altered by a reviewer the document owner is notified in real-time for changes, annotations, and/or comments from the reviewer (Fig. 7 and par. [0011] & [0081]). Therefore, it would have been obvious before the effective filing date of the claimed invention to modify Costello with Massand to further teach the claimed feature. One would have done so to allow document collaboration for record keeping and updates to document by using notification (Massand, par. [0072] and [0079]).

 	Regarding claims 10 and 17, the claims are rejected in view of claim 4 rejections.
	
Inquiry Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M TRAN/Primary Examiner, Art Unit 2494